Citation Nr: 0523196	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-35 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 RO decision, which granted the veteran's 
claim of service connection for PTSD and assigned a 30 
percent rating for such as of the date of his claim, March 
11, 2003.  The RO also denied service connection for 
hypertension, claimed as secondary to PTSD.  In January 2005, 
the RO assigned an increased rating, to 70 percent, for PTSD, 
effective March 11, 2003.  In addition, a 100 percent rating 
based on hospitalization for PTSD was assigned from November 
15, 2004, to December 31, 2004; thereafter, a 70 percent 
rating was assigned.  The veteran continues to appeal to the 
Board for a higher initial rating for PTSD and for service 
connection for hypertension.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at videoconference hearing in August 2004; 
a copy of the transcript of the proceeding is associated with 
the claims file.  

In May 2005, the Board received VA medical records from the 
RO.  Not all of this evidence has been reviewed by the RO, in 
the first instance.  Nevertheless, the following decision 
will address these records.  It is noted that the records, in 
large part, regard treatment for PTSD, and are supportive of 
the veteran's claim for a higher initial evaluation.  The 
Board's review of these records does not prejudice the 
veteran.  To the extent that the records reflect a diagnosis 
of hypertension, such are duplicative of evidence previously 
received.



FINDINGS OF FACT

1.  All relevant, identified evidence necessary to 
substantiate the veteran's claims have been obtained.

2.  Since the effective date of service connection for PTSD, 
the veteran has continuously had total occupational and 
social impairment due to such symptoms as intrusive 
recollections, unremitting nightmares, continuous depression, 
and hearing voices and sounds of combat.

3.  Hypertension is not shown to be related to the veteran's 
active duty service, presumptively linked thereto, or the 
proximate result of a service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).

2.  Hypertension was not incurred in or aggravated by active 
military service; hypertension may not be presumed to have 
been incurred therein; and hypertension was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. §  3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The veteran was specifically advised by VA, via a May 2003 
correspondence, of the information and evidence necessary to 
substantiate his claims, and of what evidence VA would obtain 
on his behalf and of what evidence he was responsible for 
submitting.  The May 2003 correspondence also suggested 
submitting any relevant evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b).  Thereafter, 
the August 2003 rating decision denied entitlement to service 
connection for hypertension and he was provided with a 
statement of the case in September 2003 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. §  5103A.  The 
relevant evidence of record includes service records and 
private medical records.  In addition, the veteran was 
afforded a VA examination in May 2003, which addressed the 
etiology of his hypertension.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

I.  PTSD

This appeal regards the initial rating assigned to service-
connected PTSD.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  When reviewing the assigned ratings, the Board 
considers the pertinent medical evidence of record, 
including the veteran's relevant medical history.  
38 C.F.R. § 4.1 (2002, Peyton v. Derwinksi, 1 Vet. App. 
282, 285 (1991), Schafrath v. Derwinski,  1 Vet. App., 589 
595 (1991).  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2004), to determine the extent to which a 
service-connected disability adversely affects the ability 
of the body to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. §§  4.2, 4.10. 

Under the schedule for rating mental disorders, a 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is warranted for occupational 
and social impairment, with deficiencies inmost areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The veteran has sought and regularly received treatment for 
PTSD.  The evidence reveals several salient features of the 
veteran's disability.  First, it has been essentially 
stable, or within a range of variability too small to 
warrant changes in disability rating, since the effective 
date of service connection.  Second, for the most part, all 
those who have treated the veteran, to include 
psychiatrists, psychologists, social workers, physician's 
assistants, and nurses, are in accord in their consistent 
descriptions of his PTSD symptoms as being essentially 
productive of total disability.

Specifically, evidence shows that the veteran is unemployed 
and has participated in a six-week intensive PTSD inpatient 
program.  He has followed with group and individual therapy 
and medical management by a VA psychiatrist.  He has 
consistently presented at the VA medical center with 
complaints of a sad mood, frequent anxiety, middle and 
terminal insomnia, irritability, problems with memory and 
concentration, restlessness, and social withdrawal.  He 
also consistently reported having recurrent thoughts/dreams 
of his combat experiences, emotional and physiologic 
reactivity to cues that remind him of combat, avoidant 
behavior, emotional numbing and distancing, hypervigilance, 
and exaggerated startle responses.  The clinical evidence 
is that the veteran is without friends and unable to keep a 
job.  The evidence further shows that PTSD produces social 
estrangement, debilitating depression, and preoccupying 
intrusive recollections. 

The preponderance of the evidence is that the veteran's 
status has been functionally unchanged throughout the period 
under review.  The veteran has met the 100 percent rating 
criteria throughout the period under review.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  The scope, 
persistence, and severity of his intrusive recollections, 
suicidal thoughts, social isolation, nightmares, flashbacks 
and obvious inability to hold a job present a disability 
picture more commensurate with a 100 percent rating than a 
70 percent rating.  Consequently the veteran is entitled to 
the 100 percent rating.  38 C.F.R. § 4.7 (2004).  

Finally, whereas this decision awards a complete grant of 
the benefit sought, any question whether VA discharged its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A (West 2002), is 
moot.

					II.  Hypertension

The veteran's August 1969 pre-induction physical examination 
revealed that his blood pressure was 136/80.  The veteran did 
not indicate that he had any problems with his blood pressure 
while he was in service.  The veteran's September 1971 
separation examination revealed that his blood pressure was 
120/80.  Upon separation the veteran did not indicate that he 
had any blood pressure problems.  The veteran's September 
1971 "PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

The veteran's August 1981 to September 1982 VA treatment 
records do not reveal treatment for hypertension.  


In May 2003, the veteran was afforded a VA medical 
examination in conjunction with his claim.  He reported that 
he was initially diagnosed with hypertension during a routine 
physical examination when he entered school (the actual date 
was not provided).  The examiner further noted that the 
veteran's history, physical examination, and lab results 
confirmed alcoholism.  Additionally, the examiner found, that 
because the veteran's last drink of alcohol was the night 
before the examination and that the elevations of his blood 
pressure were most likely due to withdrawal symptoms.  
Finally, the examiner noted that the veteran's hypertension 
was not secondary to his PTSD.  

An October 2003 letter from Dr. G. revealed that he had 
treated the veteran for six years.  Dr. G. indicated the 
veteran was affected by hypertension, which was directly 
caused by his PTSD.  

VA medical records dated in 2003 and 2004 reflect diagnoses 
including hypertension.

During the veteran's August 2004 hearing, he reported that he 
was first diagnosed with hypertension in 1985.  He further 
indicated that he had been seeking treatment from a private 
doctor since his initial diagnosis.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §  1110; 38 C.F.R. §  3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. §  3.303(b).

Additionally, for veteran who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. §  1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation).

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

The veteran does not contend and the record does not 
otherwise show that hypertension first manifested during his 
period of active duty.  Further, there is no evidence of 
hypertension within one year of his service discharge in 
1971.  Rather, the record reveals that hypertension first 
manifested in 1985, several years after his service 
discharge.  

The evidence includes two differing medical opinions 
addressing the etiology of the veteran's hypertension.  Dr. 
G. stated in his October 2003 statement that the veteran's 
hypertension is directly caused by his service-connected 
PTSD.  The basis for this opinion is entirely unclear as no 
supporting rationale or clinical findings  were provided.  
There is no indication that Dr. G. reviewed the veteran's 
claims file when arriving at his conclusion.  

Conversely, the VA medical examination, which was conducted 
in May 2003 included the results of a physical examination 
and lab testing.  The May 2003 examiner provided the opinion 
that the currently diagnosed hypertension was not related to 
his PTSD.  He found that the veteran's current high blood 
pressure was secondary to alcoholism.  The Board finds the 
opinion of the May 2003 VA examiner as more probative as it 
was based on a complete physical examination including a 
description of the veteran's medical history.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

The veteran might well be of the opinion that his 
hypertension is related to service or to a service-connected 
disability.  The veteran, however, is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  Espiritu, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application. 
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.


 



ORDER

Entitlement to a higher initial evaluation of 100 percent 
rating for PTSD is granted.  

Entitlement to service connection for hypertension is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


